Case 1:20-cv-03442-WJM-KLM Document 1 Filed 11/20/20 USDC Colorado Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


   SETH D. WILSON,                                          CIVIL ACTION

   Plaintiff,
                                                            COMPLAINT 1:20-cv-03442
   v.

   GC SERVICES, LP,                                         JURY TRIAL DEMANDED

   Defendant.


                                              COMPLAINT

          NOW COMES Seth D. Wilson (“Plaintiff”), by and through his attorneys, Sulaiman Law

  Group, Ltd. (“Sulaiman”), complaining as to the conduct of GC Services, LP (“Defendant”) as

  follows:

                                         NATURE OF THE ACTION

        1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

  Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692, and violations of the Telephone Consumer

  Protection Act (“TCPA”) pursuant to 47 U.S.C. §227.

                                        JURISDICTION AND VENUE

        2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, TCPA, and 28

  U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.

        3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

  in this district, Plaintiff resides in this district, and a substantial portion of the events or omissions

  giving rise to the claims occurred within the district.




                                                      1
Case 1:20-cv-03442-WJM-KLM Document 1 Filed 11/20/20 USDC Colorado Page 2 of 9




                                                PARTIES

      4. Plaintiff is a natural person over 18-years-of-age who is a “consumer” as the term is defined

  by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).

      5. Defendant is a limited partnership with its principal place of business located at 6330

  Gulfton Street, Houston, Texas.

      6. Defendant is a third party debt collector that regularly collects debts using the mail and/ or

  telephones.

      7. Defendant transacts business in Colorado by attempting to collect debts allegedly owed by

  Colorado consumers.

                               FACTS SUPPORTING CAUSES OF ACTION

      8. Around 2016, Plaintiff began receiving unsolicited phone calls to his cellular phone

  number, (720) XXX-0109, from Defendant attempting to collect on a defaulted student loan debt,

  in the amount of approximately $4,000 (“subject debt”).

      9. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner,

  possessor, and operator of the cellular telephone ending in 0109. Plaintiff is and always has been

  financially responsible for his cellular phone and its services.

      10. Plaintiff allegedly incurred the subject debt when he attended classes at the Art Institute of

  Colorado.

      11. Around November 2018, Defendant increased the frequency of its collection calls to

  Plaintiff.

      12. Around November 9, 2018, Plaintiff answered a call from Defendant and explained that he

  was having financial difficulty and could not afford to pay the subject debt. Defendant’s




                                                    2
Case 1:20-cv-03442-WJM-KLM Document 1 Filed 11/20/20 USDC Colorado Page 3 of 9




  representative stated that he should find someone to assist him in paying the subject debt. Plaintiff

  then made a $10 payment and requested that Defendant cease placing calls to his cellular phone.

      13. Failing to acquiesce to Plaintiff request that it stop calling, Defendant continued to place

  collection calls to Plaintiff’s cellular phone.

      14. Notwithstanding Plaintiff’s request that Defendant’s collection calls cease, Defendant

  placed or caused to be placed multiple calls to Plaintiff’s cellular telephone between November

  2018 through the present day, in an attempt to collect on the subject debt.

      15. Plaintiff’s demand that Defendant’s phone calls cease fell on deaf ears and Defendant

  continued its phone harassment campaign.

      16. In the calls that Plaintiff did answer, Plaintiff was greeted by a noticeable period of “dead

  air” while Defendant’s automated telephone system attempted to connect Plaintiff to a live agent.

      17. Specifically, there would be an approximate 2 second pause between the time Plaintiff said

  “hello,” and the time that a live agent introduced them self as a representative of Defendant.

      18. Moreover, Plaintiff also heard what sounds to be call center noise in the background of

  Defendant’s phone calls.

      19. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

  number using an automated telephone dialing system that is commonly used in the debt collection

  industry to collect defaulted debts.

      20. Concerned about the violations of his rights and invasion of his privacy, Plaintiff was

  forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

  conduct.




                                                    3
Case 1:20-cv-03442-WJM-KLM Document 1 Filed 11/20/20 USDC Colorado Page 4 of 9




     21. On January 29, 2020, in an attempt to resolve the situation, Plaintiff’s counsel sent an e-

  mail to counsel for Defendant informing them Plaintiff was represented and seeking relief, putting

  Defendant on notice Plaintiff was represented by counsel regarding the subject debt.

     22. Despite being on notice, Defendant continued to contact Plaintiff in an attempt to collect

  the subject debt.

                                                 DAMAGES

     23. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

  well-being.

     24. Defendant’s phone harassment campaign and illegal collection activities have caused

  Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

  and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased

  risk of personal injury resulting from the distraction caused by the phone calls, aggravation that

  accompanies unsolicited telephone calls, emotional distress, mental anguish, anxiety, loss of

  concentration, diminished value and utility of telephone equipment and telephone subscription

  services, the loss of battery charge, and the per-kilowatt electricity costs required to recharge his

  cellular telephone as a result of increased usage of his telephone services.

     25. In addition, each time Defendant placed a telephone call to Plaintiff’s cellular phone,

  Defendant occupied Plaintiff’s telephone number such that Plaintiff was unable to receive other

  phone calls.

            COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

     26. Plaintiff restates and realleges paragraphs 1 through 25 as though fully set forth herein.

     27. Defendant placed or caused to be placed numerous non-emergency calls, including but not

  limited to the calls referenced above, to Plaintiff’s cellular telephone using an automatic telephone



                                                   4
Case 1:20-cv-03442-WJM-KLM Document 1 Filed 11/20/20 USDC Colorado Page 5 of 9




  dialing system (“ATDS”) without his prior express consent in violation of 47 U.S.C. §227

  (b)(1)(A)(iii).

      28. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

  telephone numbers to be called, using a random or sequential number generator; and to dial such

  numbers.” 47 U.S.C. §227(a)(1).

      29. Upon information and belief, based on the lack of prompt human response during the phone

  calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s cellular

  telephone.

      30. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

  agent once a human voice is detected, thus resulting in a pause after the called party speaks into

  the phone.

      31. Defendant violated the TCPA by placing numerous harassing phone calls to Plaintiff’s

  cellular telephone from November 2018 through the present day, using an ATDS without his prior

  consent.

      32. Any prior consent, if any, was revoked by Plaintiff’s verbal revocation.

      33. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his cellular

  phone.

      34. Upon information and belief, Defendant has no system in place to document and archive

  whether it has prior consent to contact consumers on their cellular phones.

      35. Upon information and belief, Defendant knew its collection practices were in violation of

  the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.




                                                   5
Case 1:20-cv-03442-WJM-KLM Document 1 Filed 11/20/20 USDC Colorado Page 6 of 9




     36. Defendant, through its agents, vendors, representatives, subsidiaries, and/or employees

  acting within the scope of their authority acted intentionally in violation of 47 U.S.C.

  §227(b)(1)(A)(iii).

     37. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

  $500 per call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and knowing

  violations of the TCPA should trigger this Honorable Court’s ability to triple the damages to which

  Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

  WHEREFORE, Plaintiff, SETH D. WILSON, respectfully requests that this Honorable Court
  enter judgment in his favor as follows:
          a. Declaring that the practices complained of herein are unlawful and violate the
             aforementioned statutes and regulations;

         b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
            pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

         c. Enjoining Defendant from contacting Plaintiff; and

         d. Awarding any other relief as this Honorable Court deems just and appropriate.

              COUNT II – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

     38. Plaintiff restates and realleges paragraphs 1 through 37 as though fully set forth herein.

     39. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

     40. The alleged subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

  transaction due or asserted to be owed or due to another for personal, family, or household

  purposes.

     41. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

  collection of delinquent debts and it regularly collects debts and uses the mail and/or the telephones

  to collect delinquent accounts allegedly owed to a third party.




                                                    6
Case 1:20-cv-03442-WJM-KLM Document 1 Filed 11/20/20 USDC Colorado Page 7 of 9




     42. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

  after it was allegedly in default. 15 U.S.C. §1692a(6).

     43. Defendant used the telephone to attempt to collect the subject debt and, as such, engaged

  in “communications” as defined in FDCPA §1692a(2).

     44. Defendant’s communications to Plaintiff were made in connection with the collection of

  the subject debt.

     45. Defendant violated 15 U.S.C. §§1692c(a)(1), c(a)(2), d, and d(5), through its unlawful debt

  collection practices.

         a. Violations of FDCPA § 1692c

     46. Defendant violated §1692c(a)(1) when it continuously called Plaintiff without his prior

  consent and after being notified to stop. This repeated behavior of continuously and systematically

  calling Plaintiff’s cellular phone over and over after he demanded that it cease contacting him was

  harassing and abusive. Even after being told to stop contacting him, Defendant continued its

  onslaught of phone calls with the specific goal of oppressing and abusing Plaintiff into paying the

  subject debt.

     47. Furthermore, Defendant has relentlessly called Plaintiff on multiple occasions without his

  prior consent. The nature and frequency of the calls show that Defendant willfully ignored

  Plaintiff’s pleas with the goal of annoying and harassing him into submission.

     48. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

  knew that its conduct was inconvenient, unwanted, and distressing to him.

     49. Moreover, Defendant violated §1692c(a)(2) when it continued to contact Plaintiff about

  the subject debt after being put on notice Plaintiff was represented by counsel.




                                                   7
Case 1:20-cv-03442-WJM-KLM Document 1 Filed 11/20/20 USDC Colorado Page 8 of 9




         b. Violations of FDCPA § 1692d

     50. Defendant violated §1692d by engaging in abusive, harassing, and oppressive conduct by

  relentlessly calling Plaintiff’s cellular phone without his prior consent seeking immediate payment

  on the subject debt. Moreover, Defendant continued placing the relentless calls after Plaintiff

  demanded that the calls cease.

     51. Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring repeatedly and

  continuously in an attempt to engage Plaintiff in conversations regarding the collection of the

  subject debt with the intent to annoy, abuse, or harass Plaintiff. Specifically, Defendant placed or

  caused to be placed multiple harassing phone calls to Plaintiff’s cellular telephone, using an ATDS

  without his prior express consent.

     52. As an experienced debt collector, Defendant knew or should have known the ramifications

  of collecting on debts without prior consent through incessant harassing phone calls to the cellular

  phones of consumers, including Plaintiff.

     53. Upon information and belief, Defendant systematically places unsolicited and harassing

  debt collection calls without prior consent to consumers in Colorado in order to aggressively

  collect debts allegedly in default to increase its profitability at the consumers’ expense.

     54. As stated above, Plaintiff was severely harmed by Defendant’s conduct.

  WHEREFORE, Plaintiff SETH D. WILSON respectfully requests that this Honorable Court:
      a. Declare that the practices complained of herein are unlawful and violate the
             aforementioned statute;
         b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
             for the underlying FDCPA violations;
         c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
             §1692k; and
         d. Award any other relief as the Honorable Court deems just and proper.


                                                    8
Case 1:20-cv-03442-WJM-KLM Document 1 Filed 11/20/20 USDC Colorado Page 9 of 9




  Plaintiff demands trial by jury.

  Dated: November 20, 2020                     Respectfully Submitted,

                                               /s/ Alexander J. Taylor
                                               /s/ Marwan R. Daher
                                               /s/ Omar T. Sulaiman
                                               Alexander J. Taylor, Esq.
                                               Marwan R. Daher, Esq.
                                               Omar T. Sulaiman, Esq.
                                               Counsel for Plaintiff
                                               Sulaiman Law Group, Ltd
                                               2500 S Highland Ave, Suite 200
                                               Lombard, IL 60148
                                               Telephone: (630) 575-8181
                                               ataylor@sulaimanlaw.com
                                               mdaher@sulaimanlaw.com
                                               osulaiman@sulaimanlaw.com




                                      9
